DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 2/15/2022 has been entered.  Claims 1-5, 7, 8, 10-15, 17, 18, 21-25 are pending in the application with claims 1, 7, 11 amended, claims 6, 9, 16, 19, 20 cancelled, and claims 21-25 newly added.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 7, 8, 10-15, 17, 18 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Sahney et al. (US Patent Application Publication No. 2012/0078038, hereinafter Sahney).

In regard to claims 1 and 22, Sahney discloses a continuous flow endoscope device (100, Fig. 6) comprising:
an elongated tubular member (118) defining a lumen in an interior of the elongated tubular member, the elongated tubular member defining a longitudinal axis (Fig. 6);
a first channel (144) disposed within the interior of the elongated tubular member, the first channel defining an interior space (Fig. 6), the interior space of the first channel defining a first cross-sectional area substantially perpendicular to the longitudinal axis (Fig. 6);
a second channel (142) disposed within the interior of the elongated tubular member (Fig. 6), the second channel spaced apart from the interior space of the first channel (Fig. 6), each of the first channel and the second channel positionable within the lumen of the elongated tubular member (Par. 38), the second channel configured to receive an instrument therein during a first portion of an operation (Fig. 2A illustrates a instrument received within the second channel), a lumen (lumen extending within second channel (142)) defined through the second channel fluidly isolated from a lumen (lumen extending within first channel (144)) defined through the first channel (Figs. 2A-2B), the lumen defined through the second channel defining a second cross-sectional area substantially perpendicular to the longitudinal axis (Fig. 6), 
an optics device (124, Figs. 2A,6) disposed in a free space of the interior of the elongated tubular member, the free space being a space within the interior of the elongated tubular member not occupied by either the first channel or the second channel (Fig. 6),
wherein the first channel is arranged to pass a fluid in a first direction (via fluid inflow, Par. 38) and the second channel is arranged to pass the fluid in a second direction different from the first direction (via fluid outflow, Par. 38), the first and second channels arranged to isolate the fluid from the free space of the elongated tubular member (Fig. 6).
Sahney does not expressly teach wherein the second cross-sectional area of the lumen of the second channel is different from the first cross-sectional area of the interior space of the first channel.
Adams teaches an analogous hysteroscope having a working channel (206) and an insert (1402) comprising first and second channels for fluid delivery separated by a wall (1404).  The first and second channels can have the same cross-sectional shape or different cross-sectional shape as illustrated in Figs. 15C, 15D and 15E (Par. 94). 
It would’ve been obvious to one of ordinary skill in the art at the time of the invention to modify the first and second channels of Sahney to have different cross-section as taught by Adams since Adams teaches it’s well known in the art to modify the channels within a hysteroscope to have the same or different cross-sections.  There being no unexpected results in modifying the first and second channels of Sahney to have different cross-sectional shapes as taught by Adams.

In regard to claim 11, Sahney discloses a continuous flow endoscope device (100, Fig. 6) comprising: 
a first elongated tubular member (118) defining a lumen in an interior of the first elongated tubular member, the first elongated tubular member defining a longitudinal axis (Fig. 6);
a first channel (144) disposed within the interior of the elongated tubular member  (Fig. 6) the first channel defining an interior space, (Fig. 6) the interior space of the first channel defining a first cross-sectional area substantially perpendicular to the longitudinal axis  (Fig. 6);
a second elongated tubular member (142) defining a second channel therein, the second elongated tubular member removably disposed within the interior of the first elongated tubular member (flow device (140) is removably inserted within the tubular member, Par. 41, wherein tubular elements (142,144) of the flow control device can be separate elements enabling them to be individually removed, Par. 38), the second elongated tubular member spaced apart from the interior space of the first channel (Fig. 6), each of the first channel and the second elongated tubular member positionable within the lumen of the first elongated tubular member (Par. 38), the second channel configured to receive an instrument therein during a first portion of an operation (Fig. 2A illustrates a instrument received within the second channel), a lumen (lumen extending within second channel (142)) defined through the second channel fluidly isolated from a lumen (lumen extending within first channel (144)) defined through the first channel (Fig. 6), the lumen defined through the second channel defining a second cross-sectional area substantially perpendicular to the longitudinal axis (Fig. 6); and
an optics device (124, Figs. 2A,6)disposed in a free space of the interior of the first elongated tubular member, the free space being a space within the interior of the first elongated tubular member not occupied by either the first channel or the second elongated tubular member (Fig. 6),
wherein the first channel is arranged to pass a fluid in a first direction (via fluid inflow, Par. 38) and the second channel is arranged to pass the fluid in a second direction different from the first direction (via fluid outflow, Par. 38), the first and second channels arranged to isolate the fluid from the free space of the first elongated tubular member (Fig. 6).
Sahney does not expressly teach wherein the second cross-sectional area of the lumen of the second channel is different from the first cross-sectional area of the interior space of the first channel.
Adams teaches an analogous hysteroscope having a working channel (206) and an insert (1402) comprising first and second channels for fluid delivery separated by a wall (1404).  The first and second channels can have the same cross-sectional shape or different cross-sectional shape as illustrated in Figs. 15C, 15D and 15E (Par. 94). 
It would’ve been obvious to one of ordinary skill in the art at the time of the invention to modify the first and second channels of Sahney to have different cross-section as taught by Adams since Adams teaches it’s well known in the art to modify the channels within a hysteroscope to have the same or different cross-sections.  There being no unexpected results in modifying the first and second channels of Sahney to have different cross-sectional shapes as taught by Adams.

In regard to claims 2 and 12, Sahney teaches wherein the first channel is dedicated to fluid inflow and the second channel is dedicated to fluid outflow (Par. 38).

In regard to claims 3 and 13, Sahney teaches wherein the first channel is dedicated to fluid outflow and the second channel is dedicated to fluid inflow (the channels are capable of being used to provide fluid inflow and/or outflow via ports (146, 148) at a proximal end of the channels).

In regard to claims 4 and 14, Sahney teaches wherein the first channel defines an at least partially elliptical cross-sectional configuration (Sahney illustrates a portion of the first channel (144) matches the curvature of the elongated tubular member (118) which is oval in shape and therefore the first channel is partially elliptical in cross-section).

In regard to claims 5 and 15, Sahney teaches wherein the second channel defines an elliptical cross-sectional configuration (Sahney illustrates a portion of the second channel (142) matches the curvature of the elongated tubular member (118) which is oval in shape and therefore the second channel is partially elliptical in cross-section).

In regard to claims 7 and 17, Sahney teaches wherein second channel is configured to operate without an instrument therein during a second portion of the operation (the second channel is capable of operating without an instrument inserted therein).

In regard to claims 8 and 18, Sahney teaches wherein the first and second channels are configured to maintain continuous fluid flow during both the first and second portions of the operation (Par. 39, teaches of the device configured for the circulation of inflow / outflow of fluid and therefore the device is capable of being used to maintain continuous fluid flow during the first and second portions of the operation).

In regard to claim 10, Sahney teaches wherein the second channel is removable from the interior of the elongated tubular member (flow device (140) is removably inserted within the tubular member, Par. 41, wherein tubular elements (142,144) of the flow control device can be separate elements enabling them to be individually removed, Par. 38)

In regard to claims 21, Sahney teaches wherein the optics device is configured to be removably received in the free space of the interior of the elongated tubular member (Par. 23).

In regard to claim 23, Sahney teaches wherein the instrument is configured to be removably received in the second channel (Fig. 2A illustrates a instrument received within the second channel).

In regard to claim 24, Sahney teaches wherein the optics device is configured to be removably received in the free space of the first elongated tubular member (Par. 23).

In regard to claim 25, Sahney teaches wherein the instrument is configured to be removably received in the second channel (Fig. 2A illustrates a instrument received within the second channel).

Response to Arguments
Applicant’s arguments with respect to claims 1-5, 7, 8, 10-15, 17, 18, 21-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN N HENDERSON whose telephone number is (571)270-1430.  The examiner can normally be reached on Monday-Friday 6am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RYAN N HENDERSON/Primary Examiner, Art Unit 3795                                                                                                                                                                                                        July 16, 2022